Per Curiam.
The plaintiffs alleged the defendants were guilty of actionable negligence in a number of respects, principally by failure of their driver to reduce speed upon discovering the dense ribbon of fog which blanketed the road over a stream; and as a result of such failure the vehicle crashed into the Chevrolet, killing the occupants. There was allegation the defendants’ vehicle was following too closely. Plowever, the evidence in support is lacking, except, perhaps, the defendants’ evidence that some trafile passed at the nearby intersection, also going west. The court charged: “. . . (T)he driver of a motor vehicle shall not follow another . . . more closely than is reasonable and prudent, with regard to the safety of others and due regards to the speed of such vehicles and the trafile . . . and the condition of the highway. . . . The rule would vary with conditions existing from time to time and would always mean that distance at which a reasonable and prudent person would follow under the conditions as they existed at the time.”
We are doubtful whether the evidence was sufficient to warrant any charge of following too closely. If error, we consider it to be nonprejudicial. The force of the collision and other evidence of speed were decisive. No other assignment of error is seriously debated. We conclude that in the trial below there was in law
No error.